DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 3/24/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:
“an inner diameter” should read — an inner diameter;— (see claim 20, limitation 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 9-16, 20-21, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140283683 by Oguro et. al. (presented by the applicant in the IDS filed on 12/12/2018); in further view of US 20140353239 A1 by Lesan et. al.
Regarding claim(s) 1, Oguro teaches a membrane filtration assembly (see ¶ [0002] “In recent years, membrane separation technology has been used in the field of processing a large amount of fluid, such as gas separation and city water treatment, due to the advantage in terms of low initial cost. In particular, apparatuses including a separation element disposed in a casing are used, and the separation element is typically made from a ceramic material because a ceramic separation element has advantages such as being easy to clean, being durable, and so on.”; see also Fig. 3, assembly 10) comprising:
a membrane assembly extending from a first membrane assembly end to a second membrane assembly end (see Fig. 3, membrane assembly 10 or separation element 2),
the membrane assembly (10 or 2) comprising a ceramic membrane (see ¶ [0013] “the separation elements, which are made from ceramic”; see also Fig. 1, ceramic membrane 2);
the ceramic membrane having channels therein (see ¶ [0057] “Each of the separation elements 2 has a channel”; see also Figs. 2A-2C, channels 3 & 3a),
a sealing device (see Figs. 3 & 4, second connection jigs 8) coupled with the membrane assembly (10 or 2) adjacent to at least one of the first and second membrane assembly ends (see ¶ [0055] “Each of the second connection jigs 8 is disposed at a corresponding one of the ends of a set of the separation elements 2, which are coupled to each other.”)
the sealing device (8) has an inner perimeter and outer perimeter (see Fig. 4; see also ¶ [0084] “The second connection jigs 8 each have a disk-like shape having an opening through which the space adjacent to an end surface of a set of the serially arranged separation elements 2 and the channel of a corresponding one of the separation elements 2 are connected to each other. The outer diameter of the second connection jigs 8 is larger than that of the separation elements 2.”);
the sealing device (8) has a sealing feature (see Figs. 3 & 4, seal members S) disposed along the outer perimeter (see ¶ [0053] “(B4) a seal member S that isolates the space adjacent to the end surface of the set of the plurality of serially arranged separation elements 2 from the space around the outer peripheral surfaces of the separation elements 2 by contacting the second connection jigs 8 and an inner peripheral surface of the casing 20.”); and
the inner perimeter of the sealing device (8) is sealed with a portion of the membrane assembly (10 or 2) (see Figs. 4, seal members S between the sealing device 8 and the membrane assembly 2) (see ¶ [0084] “The second connection jigs 8 are disposed at ends of the set of the serially arranged separation elements 2 so as to isolate the spaces adjacent to the end surfaces of the separation elements 2 from the space around the outer peripheral surfaces of the separation elements 2.”);
Oguro is silent as to where wherein the sealing device further comprises a center ring and structural members that extend from an inner surface of the sealing device to the center ring; and
the structural members do not contact the membrane assembly ends such that a gap is present between the structural members and the membrane assembly ends.
Regarding where the sealing device further comprises a center ring and structural members that extend from an inner surface of the sealing device to the center ring, Lesan teaches a sealing device (seal plate 10) comprising a center ring (90) and structural members (spokes 84) extending from an inner diameter (lip 82) of the sealing device (10) to the center ring (90) (see Figs. 8A-8B & 9A-9B) in order to manipulate the sealing device (see ¶ [0036] “As shown in FIG. 7, a seal plate 10 can include lips 82 between attaching spokes 84 to provide a gripping surface for removing the element 1.”; and [0038] FIG. 9A depicts the bottom of a seal plate 10. FIG. 9B depicts a cross-sectional view of the seal plate 10. As shown, the seal plate 10 can have a two-part design. A first part 104 can include an outer ring and a central ring 90 and a plurality of spokes 84 connecting them.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use structural members extending from an inner diameter of the sealing device as taught by Lesan in sealing device of Oguro in order to manipulate the sealing device (Id.). MPEP 2143.G.
Regarding where the structural members do not contact the membrane assembly ends such that a gap is present between the structural members and the membrane assembly ends; Lesan further teaches a membrane a sealing device where the structural members do not contact the membrane assembly ends such that a gap is present between the structural members and the membrane assembly ends (see Fig. 2A & 2B).
However, the combination of Oguro and Lesan further teaches another embodiment (see Fig. 2B) wherein structural members (see Fig. 2B annotated below) do not contact the membrane assembly (E) ends such that a gap (see Fig. 2B, annotated below) is between the structural members and the membrane assembly (E) ends.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine sealing device of the combination of Oguro and Lesan with structural members which do not contact membrane assembly ends such that a gap is present between the structural members and the membrane assembly ends as taught by Lesan, to yield the predictable results of not blocking fluid flow into the channels of the membrane assembly (see Fig. 4B, annotated below). MPEP 2143.A.

    PNG
    media_image1.png
    450
    600
    media_image1.png
    Greyscale
Regarding claim(s) 5, the combination of Oguro and Lesan teaches the filtration assembly as recited in claim 1.
Oguro further teaches a housing (see Fig. 4, housing 20), the membrane assembly (see Fig. 5, membrane assembly 10 or separation element 2), disposed within the housing (20), the housing (20) has a first housing end (24) and second housing end (25), and a housing side (26) between the first and second housing ends (see Fig. 4, the top 24, bottom 25, and side of the housing 20 read on the claimed limitations), the housing (20) having an inner diameter (see ¶ [0073] “The casing 20 may include an inlet-side cover member 24, an outlet-side cover member 25, and the cylindrical body 26 disposed between the members 24 and 25.”); and
the sealing feature (S) forms a seal between the housing side (26) and the sealing device (8) (see ¶ [0087] “The seal members S isolate the spaces adjacent to the end surfaces the set of the serially arranged separation elements from the spaces around the outer peripheral surfaces of the separation elements by contacting the second connection jigs and the inner peripheral surfaces of the casing.”).
Regarding claim(s) 6, the combination of Oguro and Lesan teaches the filtration assembly as recited in claim 5.
The sealing feature (S) of Oguro is fully capable of performing the functional limitation(s) “separat[ing] feed water and permeate water” (see ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”; and ¶ [0053] “a seal member S that isolates the space adjacent to the end surface of the set of the plurality of serially arranged separation elements 2 from the space around the outer peripheral surfaces of the separation elements 2 by contacting the second connection jigs 8 and an inner peripheral surface of the casing 20.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 7, the combination of Oguro and Lesan teaches the filtration assembly as recited in claim 5.
Oguro further teaches wherein the housing (20) has a feed port (21) and at least one permeate output port (28) configured to allow permeate to exit the housing side (26) (see Fig. 4).
Regarding claim(s) 9, the combination of Oguro and Lesan teaches the ceramic membrane filtration assembly as recited in claim 5.
Oguro further teaches wherein the membrane assembly (2) has a membrane assembly length extending from the first membrane assembly end to the second membrane assembly end (see Fig. 4).
The combination of Oguro and Lesan, as applied to claims 1 & 5 above, further teaches where the seal between the sealing device (see Lesan Fig. 2B, seal 18) and the housing side (see Lesan Fig. 2B, housing side 9) is outside of the membrane assembly length (see Lesan Fig. 2B, membrane assembly E).
Regarding claim(s) 10, the combination of Oguro and Lesan teaches the filtration assembly as recited in claim 5.
Oguro further teaches a first end cap (24) disposed within the housing (20) at a first end of the housing (20), the first end cap having a feed water input (21); and
a second end cap (25) disposed within the housing (20) at a second end of the housing, the second end cap having a concentrate port (22) (see Fig. 4) (see ¶ [0073] “The casing 20 may include an inlet-side cover member 24, an outlet-side cover member 25, and the cylindrical body 26 disposed between the members 24 and 25.”).
Regarding claim(s) 11, the combination of Oguro and Lesan teaches the filtration assembly as recited in claim 5.
Oguro further teaches two sealing devices (8), wherein each sealing device (8) is disposed at each end of the housing (20) (see Fig. 4), and the permeate output port (28) disposed between the two sealing devices (8) fluidly separating permeate from feed water and concentrate solutions (see ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”).
Regarding claim(s) 12-13; the combination of Oguro and Lesan teaches the ceramic membrane filtration assembly as recited in claim 1.
the combination of Oguro and Lesan, as applied to claim 1 above, is silent as to wherein the sealing device further includes a recessed portion disposed along the outer perimeter (claim 12); and a sealing feature disposed within the recessed portion (claim 13).
However, Lesan further teaches:
a sealing device (see Figs. 4 & 11A, seal plate 10) comprising a recessed portion (32) disposed along the outer perimeter (see Figs. 4 & 11A) (see ¶ [0027] “As shown in FIGS. 4-13, the seal plate can include an outer groove 32. The outer groove 32 is positioned to be adjacent to an inside surface of a device housing 9.”); and
where a sealing feature (sealing ring 28) is disposed within the recessed portion (32) (see ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine sealing device of Oguro with a recessed portion (groove) disposed along the outer perimeter; and a sealing feature disposed within the recessed portion as taught by Lesan, to yield the predictable results of retaining the sealing feature in position in order to provide a seal between the sealing device and the housing (see Oguro ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”; and Lesan ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”). MPEP 2143.A.
Regarding claim(s) 14, the combination of Oguro and Lesan teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro further teaches wherein the sealing device (8) is coupled with the ceramic membrane (2) such that there is a gap disposed between an end planar surface of the sealing device (8) and the membrane assembly (2) (see Fig. 4, annotated below).

    PNG
    media_image2.png
    540
    753
    media_image2.png
    Greyscale
FIG. 4 ANNOTATED
Regarding claim(s) 15 & 24, the combination of Oguro and Lesan teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro further teaches wherein the sealing feature (see Figs. 3 & 4, seal members S) comprises an O-ring (see ¶ [0089] “The seal members S may be made by processing an elastic material such as a rubber or a silicone resin so as to form an appropriate shape, such as that of an O-ring, a sheet packing, or a gasket.”); and the sealing feature forms a seal between the housing side and the sealing device (see ¶ [0053] “a seal member S that isolates the space adjacent to the end surface of the set of the plurality of serially arranged separation elements 2 from the space around the outer peripheral surfaces of the separation elements 2 by contacting the second connection jigs 8 and an inner peripheral surface of the casing 20.”).
Regarding claim(s) 16, the combination of Oguro and Lesan teaches the ceramic membrane filtration assembly as recited in claim 1.
Oguro further teaches wherein the sealing feature (see Figs. 3 & 4, seal members S) comprises an O-ring (see ¶ [0089] “The seal members S may be made by processing an elastic material such as a rubber or a silicone resin so as to form an appropriate shape, such as that of an O-ring, a sheet packing, or a gasket.”).
Oguro discloses the claimed invention except for wherein the sealing feature (S) comprises a second O-ring.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of sealing O-rings is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one O-ring. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide a sealing feature comprising two O-rings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Regarding claim(s) 20-21, the combination of Oguro and Lesan teaches the filtration assembly as recited in claim 1.
Oguro further teaches:
a housing (see Fig. 4, housing 20), wherein:
the membrane assembly (see Fig. 5, membrane assembly 10 or separation element 2) is disposed within the housing (20);
the housing (20) has a first housing end (24), a second housing end (25), and a housing side (26) between the first and second housing ends (see Fig. 4, the top 24, bottom 25, and side of the housing 20 read on the claimed limitations);
the housing (20) has an inner diameter (see ¶ [0073] “The casing 20 may include an inlet-side cover member 24, an outlet-side cover member 25, and the cylindrical body 26 disposed between the members 24 and 25.”);
the sealing feature (S) forms a seal between the housing (20) and the sealing device (8) (see ¶ [0087] “The seal members S isolate the spaces adjacent to the end surfaces the set of the serially arranged separation elements from the spaces around the outer peripheral surfaces of the separation elements by contacting the second connection jigs and the inner peripheral surfaces of the casing.”);
Oguro is silent as to wherein the sealing device further includes a recessed portion disposed along the outer perimeter (claims 20 & 23); and the sealing feature is disposed within the recessed portion (claim 21).
However, Lesan teaches:
a sealing device (see Figs. 4 & 11A, seal plate 10) comprising a recessed portion (32) disposed along the outer perimeter (see Figs. 4 & 11A) (see ¶ [0027] “As shown in FIGS. 4-13, the seal plate can include an outer groove 32. The outer groove 32 is positioned to be adjacent to an inside surface of a device housing 9.”); and
where a sealing feature (sealing ring 28) is disposed within the recessed portion (32) (see ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine sealing device of Oguro with a recessed portion (groove) disposed along the outer perimeter; and a sealing feature disposed within the recessed portion as taught by Lesan, to yield the predictable results of retaining the sealing feature in position in order to provide a seal between the sealing device and the housing (see Oguro ¶ [0089] “The seal members S are disposed between the outer peripheral surfaces of the separation elements and the inner peripheral surface of the first connection jig and between the outer peripheral surface of the second connection jigs and the inner side wall of the cylindrical body. Thus, the fluid flowing through the through-holes in the separation elements is prevented from leaking to a space B around the outer peripheral surfaces of the separation element and the space B is isolated from a space C adjacent to an end surface of the set of the separation elements, and thereby leakage of the fluid is prevented. As a result, a specific fluid component can be efficiently separated.”; and Lesan ¶ [0027] “A sealing ring 28 can be positioned within the outer groove 32 to provide a seal between the membrane separation unit 1 and the cylindrical device housing 9 of a membrane separation device 100 (e.g., as depicted in FIG. 4).”). MPEP 2143.A.
Regarding claim(s) 27, the combination of Oguro and Lesan teaches an apparatus comprising the membrane filtration assembly of claims 1 & 5.
Claim 27 includes limitations already discussed in claims 1 & 5.
Claim 27 includes the additional limitation which are further taught by Oguro:
a membrane assembly in the housing between the first and second housing ends (see Oguro Fig. 3, membrane assembly 10 or separation element 2), the membrane assembly comprising a plurality of ceramic membranes (see Oguro Fig. 3, separation elements 2),
each ceramic membrane having a plurality of channels therein (see ¶ [0057] “Each of the separation elements 2 has a channel”; see also Figs. 2A-2C, channels 3 & 3a);
wherein an inner perimeter of the device (8) is sealed with a portion of the membrane assembly (10 or 2) (see Figs. 4, seal members S between the sealing device 8 and the membrane assembly 2; and ¶ [0084] “The second connection jigs 8 are disposed at ends of the set of the serially arranged separation elements 2 so as to isolate the spaces adjacent to the end surfaces of the separation elements 2 from the space around the outer peripheral surfaces of the separation elements 2.”).
Regarding claim(s) 28, the combination of Oguro and Lesan teaches the membrane filtration assembly of claim 27.
Oguro further teaches wherein: the housing comprises an input port (21) and an output port (28);
the input port (21) is configured to allow feed water to enter the membrane filtration assembly; the output port (28) is configured to allow permeate water to exit the membrane filtration assembly (see ¶ [0046] “(A) a casing 20 that includes a mixed fluid inlet 21, a separated fluid outlet 28 through which a selectively separated fluid is discharged”);
and
the sealing feature is configured to separate the feed water from the permeate water (see ¶ [0087] “The seal members S isolate the spaces adjacent to the end surfaces the set of the serially arranged separation elements from the spaces around the outer peripheral surfaces of the separation elements by contacting the second connection jigs and the inner peripheral surfaces of the casing.”).
Regarding claim(s) 25 & 29, the combination of Oguro and Lesan teaches the membrane filtration assembly as recited in claims 5 & 28.
The combination of Oguro and Lesan, as applied to claims 1 & 5 above, further teaches wherein the structural members (see Fig. 10, 84) include an inner open section structure (85 & 88) aligned with a feed water input port of the housing (see ¶ [0031] “The feed flow thus passes through a desired passage of the seal plate 10 and into an internal space of the membrane separation unit 1.”; ¶ [0036] “An adjacent membrane separation unit can be placed so that a fluid flow out of a central opening 88 of a first membrane separation unit flows into the central opening 88 of the adjacent membrane separation unit.”; and ¶ [0039] “The center ring 90 can be adapted to accommodate a 2-inch diameter brackish water core tube”).
Regarding claim(s) 26, the combination of Oguro and Lesan teaches the filtration assembly as recited in claims 1, 12, & 13.
Claim 26 is different from claim 13 in that claim 26 includes a second o-ring in a second recessed portion disposed along the outer perimeter of the sealing device.
However, like the apparatus at issue in Harza, the fact that a claimed device has a plurality of sealing O-rings is not sufficient by itself to patentably distinguish the claimed invention over an otherwise old device unless there are new or unexpected results.
The reference does not disclose any reason or advantage for there to be only one O-ring. Applicant has not provided convincing evidence of a new and unexpected result.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide a sealing feature comprising two O-rings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.VI.B.
Response to Amendment
Interpretation of the claims under 35 USC § 112(f) is withdrawn.
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(b) previously set forth. The rejections under 35 USC § 112(b) based on the prior interpretation of the claims under 35 USC § 112(f) are withdrawn.
Claim 23 was canceled by the applicant. The prior rejection is moot.
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 102 previously set forth.
Applicant’s amendments to the specification and claims have overcome or make moot the rejections and objections previously set forth.
New rejections under 35 U.S.C. § 35 USC § 112(a), and 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 7-8, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 & 103 have been fully considered, but they are not persuasive.
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773 


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773